Citation Nr: 1311627	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-42 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a sinus condition, to include sinusitis and allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to June 1954.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In opening, the Board notes that the RO has characterized the sinus claim on appeal as one for service connection of sinusitis.  A review of the record, however, discloses that the scope of Veteran's claim is broader than sinusitis, and notably reflects that the Veteran has also complained, and been assessed as having on occasion, allergic rhinitis. 

A claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As the record also discloses an assessment of allergic rhinitis and that the Veteran seeks service connection for sinus problems, the Board has re-characterized the claim. 

In April 2012, the Board remanded the claim for further development.

In November 2012, the RO granted service connection for bilateral hearing loss disability.  As the requested development has been fully granted, the claim is no longer before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a sinus condition, to include sinusitis and allergic rhinitis.  After a careful review of the evidence of record, the Board finds that, unfortunately, the claim must be remanded one more time for additional development prior to the issuing of a decision.  The Board regrets the additional delay in deciding the claim, but finds that additional development is needed to ensure due process.

In the April 2012 remand, the Board requested the RO obtain a VA medical opinion as to the nature and etiology of the claimed sinus condition.  The Veteran was afforded a VA examination in June 2012.  At the time, the examiner provided an opinion stating that the allergic rhinitis and sinusitis are not caused by or the result of service.  However, he further stated that "any connection with service would be tenuous at best due to the large gap of time between military discharge and the first documented episode of sinusitis/rhinitis following service."  

Moreover, the examiner was to consider the Veteran's lay assertions of continuous symptoms since service.  However, in regards to the Veteran's lay assertions, the June 2012 examiner appears to have been focusing on the Veteran's current reports of symptoms as evidenced by the phrasing of "currently the Veteran states..."   Significantly, in pointing the large gap of time between military discharge and the first documented episode of sinus problems following service, the examiner does not mention the Veteran's reports of symptoms since service.  Therefore, the Board cannot be certain that the examiner considered the Veteran's assertions of continuity of symptoms since service. 

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail. 

Given the facts as noted above, the Board finds that the June 2012 VA medical opinion is inadequate for appellate review.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should forward the claim file to the examiner who conducted the June 2012 VA sinus examination for clarification of the opinion rendered.  The examiner is asked to specifically consider the Veteran's lay assertions that he has experienced sinus problems since service.  The examiner is reminded that the Veteran is competent to report symptomatology.  The examiner should also specifically state whether there is any relationship between the current sinus problems and the symptoms experienced in service and since then.  If the June 2012 examiner is not available, the claim file should be forwarded to an examiner with similar credentials as the June 2012 examiner.  The claim file should be made available to the examiner for their review and the report should note that a review of the file was conducted.  The examiner should also be given access to the Veteran's Virtual VA file for review of any relevant evidence contained therein.  A complete rationale for all opinions rendered should be provided.  

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



